Case 2:17-cv-01068-SJF-ARL Document 51 Filed 07/30/19 Page 1 of 1 PageID #: 551



                                                                                         FILED
UNITED STATES DISTRICT COURT
                                                                                         CLERK
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------X                             7/30/2019 9:22 am
James Kalamaras,                                                                 U.S. DISTRICT COURT
                          Plaintiff(s),                                     EASTERN DISTRICT OF NEW YORK
                                                                                 LONG ISLAND OFFICE
                                                       RECUSAL ORDER
              -against-
                                                       CV 17-1068 (SJF)
County of Nassau, et al

                           Defendant(s).
-----------------------------------------------X


The undersigned hereby recuses herself from this matter pursuant to 28 U.S.C. § 455 (a) and it is
requested that the Clerk of the Court reassign this matter to a randomly selected Magistrate
Judge.


Dated: Central Islip, New York                       SO ORDERED
       July 30, 2019

                                                     /s/ Anne Y. Shields
                                                     ANNE Y. SHIELDS
                                                     United States Magistrate Judge
